Exhibit CERTIFICATE OF DESIGNATION OF SERIES C PREFERRED STOCK OF FLINT TELECOM GROUP, INC. Pursuant to Section78.1955 of the Nevada Revised Statutes Flint Telecom Group, Inc., a Nevada corporation (the "Company") certifies that pursuant to the authority contained in ARTICLE IV of its Articles of Incorporation, as amended (the "Articles of Incorporation"), and in accordance with the provisions of Section 78.1955 of the Nevada Revised Statutes, the Board of Directors of the Company (the "Board of Directors") duly approved and adopted the following resolution, which resolution remains in full force and effect on the date hereof: RESOLVED, that pursuant to the authority vested in the Board of Directors by the Articles of Incorporation, the Board of Directors does hereby designate, create, authorize and provide for the issue of a series of preferred stock, par value $.001 per share, which shall be designated as Series C Preferred Stock, and which shall have the voting powers, designations, preferences, limitations, restrictions, and relative rights as follows: CERTIFICATE OF DESIGNATION OF SERIES C PREFERRED STOCK OF FLINT TELECOM GROUP, INC. 1.Designation, Amount, Par Value, Liquidation Value and Rank. a.The Preferred Stock authorized under this Certificate of Designation shall be designated as the
